CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly report of Bio Matrix Scientific Group, Inc. (the “Company”) on Form 10-QSB for the quarter ended June30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 8, 2007 By: /s/ David Koos David Koos Chief Executive Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002, or other document authentications, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Bio Matrix Scientific Group, Inc.and will be retained by Bio Matrix Scientific Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
